Per Curiam: The third plea of appellant, sworn to, put in issue the existence of a partnership on the 15th of April, 1867, the day the note in suit, was executed. It was proved by a great preponderance of evidence, in the proportion of four to one, and that one the party who executed the note in the firm name, that the copartnership which had been formed in the fall of 1864, to purchase and sell cattle and other stock, was ended in the spring of 1866, about the close of the month of May of that year. /This fact is well established, and the verdict is against the weight of evidence. In regard to the arrangement between appellant and Hudgins to carry on the farm in 1867, it is not claimed, by force of that, Hudgins had any authority to execute the note in question. In ordinary commercial partnerships each partner has undoubted authority to buy and sell goods belonging to or for the use of the partnership, or ordinary business thereof; each partner may pledge the partnership property, or borrow money for partnership purposes, and draw, negotiate, accept or endorse bills of exchange and promissory notes and checks, and other negotiable securities, or any other acts which are incident or appropriate to such trade or business, according to the common course and usages of such trade and business, but the same rule does not always prevail in all other sorts of partnership, or in such as are of a special and peculiar nature. Thus, if a partnership is organized for mining, or for farming purposes, the directors or active agents thereof will not, as incident thereto, possess a power to draw or accept bills, or to draw or endorse notes for the company. In such cases there must be some proof that an express authority is given for this purpose, or that it is implied by the usages of the business or the ordinary exigencies and objects thereof. Story on Part., sec. 102, 126; Collyer on Part., book 3, ch. 1, sec. 2, p. 269. In the farm partnership, that was confined to cultivating the farm, appellant to furnish the money and Hudgins to superintend the operations, and give his time and labor in the business, and instead of authority in Hudgins to execute notes to bind the partnership, it is expressly proved that it was agreed Hudgins should contract no debts, and that neither of them should have authority to execute notes or other evidences of indebtedness in the name of the partnership. With these views, the court should have given the second and third instructions, as asked by appellant, without the modification or qualification added by the court. The two last instructions asked by the appellant and not numbered, should also have been given, as they announce the law of this case. For the reasons given the judgment is reversed and the cause remanded. Judgment reversed.